UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2011 Commission File Number: 000-31557 CIBT Education Group Inc. (Translation of registrant’s name into English) Suite 1200, 777 West Broadway Vancouver, British Columbia, Canada V5Z 4J7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form40-F.Form 20-Fx Form 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K/A in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K/A in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Nox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. The Company has amended its management’s discussion and analysis and officers’ certificates for its quarter ended May 31, 2011, originally filed on EDGAR on July 15, 2011.These amended documents have been filed on SEDAR in Canada and are being filed as attachments to this Form 6-K/A. The interim financial statements originally filed on July 15, 2011 have not been amended, but are attached as an exhibit to this Form 6-K/A for ease of reference. EXHIBITS Number Description of Exhibit Unaudited Interim Financial Statements for the quarter ended May 31, 2011 Amended Management’s Discussion and Analysis for the quarter ended May 31, 2011 Amended Form 52-109F2 – Certification of Interim Filings – CEO Amended Form 52-109F2 – Certification of Interim Filings – CFO SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIBT Education Group Inc. (Registrant) Date:July 19, 2011 By: /s/ Toby Chu Toby Chu President and Chief Executive Officer
